Citation Nr: 9915412	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  97-32 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for arthritis of the hips.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from July 1942 to 
October 1945.  

This appeal arises from a January 1997 rating decision of the 
New York, New York, regional office (RO).  By that rating 
action, the RO denied service connection for arthritis of the 
hips.  


FINDING OF FACT

The record contains no competent medical evidence associating 
arthritis of the veteran's hips to his active military 
service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for arthritis 
of the hips is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved is whether the 
veteran has presented a well-grounded claim of service 
connection.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Id.  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred during service, competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet.App. 
465, 469 (1994).  

Throughout the current appeal, the veteran has asserted that 
he developed arthritis of his hips during his active military 
duty.  Specifically, in the notice of disagreement which was 
received at the RO in March 1997, the veteran contended that, 
while serving in Australia in June 1943, he was treated for 
arthritis and that he has, since that time, continued to 
experience arthritic problems.  Additionally, the veteran 
maintained that this arthritis led to the need for hip 
replacements. 

The service medical records which have been obtained and 
associated with the claims folder are negative for complaints 
of, treatment for, or findings of arthritis of the veteran's 
hips.  In fact, when the veteran was asked at the separation 
examination which was conducted in October 1945 whether, at 
that time, he had any wounds, injuries, or diseases which 
were disabling, he responded affirmatively but specified 
malaria as the only such condition.  Additionally, this 
discharge evaluation found that the veteran had no 
musculoskeletal defects.

The veteran was discharged from active military duty in 
October 1945, one day after his separation examination.  In 
February 1947, he underwent a VA examination at which time he 
only discussed the history of his malaria symptoms.  He made 
no complaints regarding his hips, and it was specifically 
noted that the veteran had no joint problems.  

A private pathology report dated in October 1983 reflects the 
diagnosis of changes of the head and neck of the right femur 
which were consistent with chronic osteoarthritis.  This 
report was prepared in conjunction with a right total hip 
arthroplasty.  At the time of the admission examination, the 
veteran reported that he had been experiencing progressive 
discomfort in his hip region "for the last couple of years" 
and no longer found anti-inflammatory drugs to be effective.  

X-rays taken of the veteran's left hip in January 1991 showed 
osteoarthritis.  A private pathology report dated several 
weeks later in the same month confirmed a diagnosis of 
degenerative osteoarthritis of the left femoral head.  This 
was prepared in conjunction with a left total hip 
arthroplasty.  The discharge summary from this 
hospitalization notes, in reference to the veteran's right 
total hip replacement "a number of years ago" as well as 
his left total hip arthroplasty during that hospitalization, 
that the veteran had a "long history" of degenerative 
arthritis.  

In a letter dated in November 1996, a private physician wrote 
that he had been treating the veteran "over the years."  
The physician explained that the veteran's pertinent medical 
history included a right total hip replacement in October 
1983 and a left total hip arthroplasty in January 1991 (with 
two subsequent revision arthroplasties).  Additionally, the 
physician noted that the veteran had reported a history of 
"arthritis of some type for which he was treated in the 
Armed Forces in the Pacific theatre during WWII" and that he 
had questioned "the relationship between that affliction in 
the 1940's and his necessity for hip replacements in the 
1980's and 1990's."  The physician confirmed that his 
findings, on surgery, showed severe changes in each hip joint 
which were characterized by loss of articular cartilage and 
significant bony abnormalities in and around the joint.  The 
physician also reported that he had no way of proving that 
osteoarthritis was or was not related to the affliction for 
which the veteran was treated in service.  

The Board acknowledges the contentions made by the veteran 
during the current appeal that he has arthritis of his hips 
which began during his active military duty.  The service 
medical records, however, are negative for complaints of, 
treatment for, or findings of arthritis of the veteran's 
hips.  In fact, the October 1945 separation examination 
revealed no complaints of, treatment for, or findings of 
arthritis of the veteran's hips.  Significantly, the first 
post-service evidence of arthritis of the veteran's right hip 
is dated in October 1983, when the diagnosis of severe 
degenerative arthritis of his right hip as well as changes of 
the head and neck of his right femur consistent with chronic 
osteoarthritis were made.  Moreover, the first post-service 
evidence of arthritis of the veteran's left hip is dated in 
January 1991, when private X-rays showed osteoarthritis of 
the veteran's left hip and when a private pathology report 
confirmed a diagnosis of degenerative osteoarthritis of the 
left femoral head.  

Significantly, none of the post-service medical records have 
provided any competent evidence associating the diagnosis of 
arthritis of the veteran's hips to his active military duty 
(either having their onset during service or as the product 
of continued symptoms since service).  In this regard, the 
Board acknowledges that, in the November 1996 letter, the 
veteran's private physician noted that the veteran had 
reported a history of "arthritis of some type for which he 
was treated in the Armed Forces in the Pacific theatre during 
WWII" and that he had questioned "the relationship between 
that affliction in the 1940's and his necessity for hip 
replacements in the 1980's and 1990's."  Importantly, 
however, the physician himself was unable to conclude whether 
the arthritis of the veteran's hips was in any way related to 
the alleged hip problems he incurred during his active 
military duty.  Moreover, it should be noted that the veteran 
is not shown to be competent to say whether any problem he 
had in service or shortly thereafter was in fact arthritis.  

Competent medical evidence of a nexus between current 
disability and a veteran's active military service is 
required for a finding of a well-grounded claim.  See Jones 
v. Brown, 7 Vet.App. 134 (1994).  Such evidence is lacking in 
this case.  In other words, no one with sufficient expertise 
has provided an opinion that the veteran has arthritis of his 
hips that is traceable to his military service, either having 
its onset during service or as the product of continued 
symptoms since service.  Additionally, the veteran is not 
aided by the presumptions of §§ 3.307, 3.309 because no 
competent evidence has been presented suggesting 
manifestations of arthritis within a year of the veteran's 
separation from service.  §§ 3.307, 3.309.  Consequently, the 
veteran's claim of service connection for arthritis of his 
hips must be found to be not well grounded.  Caluza, supra.  


ORDER

Service connection for arthritis of the hips is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

